Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 04/28/2022 has been entered. Claims 1, 5, and 11 have been amended. Claims 1-14 remain pending in the application.  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
4.	Claims 5 and 9-11 are rejected under 35 U.S.C. 103 as unpatentable over Cho (US 20200409421 A1) in view of Eida (US 20030071567 A1).
Regarding claim 5, Cho (e.g., Figs. 1, 5-6, and 8) discloses a display device with a fingerprint identification function ([0034], [0162], and [0184]; fingerprint sensor), comprising: 
a fingerprint identification module configured to sense a fingerprint ([0034], [0162], and [0184]; fingerprint sensor);  
a substrate (e.g., Fig. 1; display substrate) disposed on the fingerprint identification module ([0034], [0162], and [0184]; fingerprint sensor); 
a plurality of anodes disposed on the substrate (e.g., Fig. 6; anodes 326); 
a plurality of light emitting elements (e.g., Fig. 6; light emitting elements 325) disposed on the anodes (e.g., Fig. 6; anodes 326); 
a plurality of cathodes (e.g., Fig. 6; cathodes 323) disposed on the light emitting elements (e.g., Fig. 6; light emitting elements 325), wherein each of the cathodes has a pillar shape (e.g., Fig. 6b; cathodes 323);
a protective layer (e.g., Figs. 6 and 8; cover layer 324a or 324b; [0133]-[0135]) disposed between two adjacent ones of the cathodes (cathodes 323).

Cho does not disclose wherein a refractive index of each of the cathodes is smaller than a refractive index of the protective layer. However, Eida (Figs. 1-4) discloses a display device similar to that disclosed by Cho, comprising a plurality of anodes, a plurality of light emitting elements, and a plurality of cathodes, wherein a refractive index of each of the cathodes is smaller than a refractive index of the protective layer (e.g., Fig. 1 and [0018]-[0019], [0068]; n1<n2, n1 is a refractive index of cathode 20, and n2 is a refractive index of encapsulation layer 16), wherein refracted light is generated after light emitted by each of the light emitting elements passes a side wall of a corresponding one of the cathodes and an interface between the corresponding one of the cathodes and the protective layer, and an angle between the refracted light and the interface is greater than an angle between the light emitted by each of the light emitting elements and the interface (Light is generated from the light emitting element 24 and passed through cathode 20 to encapsulation layer 16. When light passes through an interface or a boundary between two media (e.g., cathode 20 and encapsulation layer 16), it refracts, which is governed by Snell's law or law of refraction of light: n1sinθ1= n2sinθ2, of which θ1 and θ2 are the angles of incidence and refraction, and n1 and n2 are the refractive indices of the two media, respectively. Since n1<n2, then θ1>θ2, and θ2’>θ1’).

    PNG
    media_image1.png
    419
    1223
    media_image1.png
    Greyscale

Light transmission according to Eido’s Figs. 2-3
Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Eido to the OLED display device of Cho. As a result, refracted light is generated after light emitted by each of the light emitting elements passes a side wall of a corresponding one of the cathodes and an interface between the corresponding one of the cathodes and the protective layer, and an angle between the refracted light and the interface is greater than an angle between the light emitted by each of the light emitting elements and the interface. The combination/motivation would be to provide an encapsulation layer not only to protect OLED pixels but also to increase light transmission and output to improve the brightness of display images (Eido; [0076]).

Regarding claim 9, Cho in view of Eido discloses the display device with the fingerprint identification function of claim 5, Cho (e.g., Figs. 1, 4-6, and 8) discloses the display device further comprising: an encapsulation layer (e.g., Figs. 4-5; cover layer 340) disposed on the protective layer (e.g., Figs. 5-6 and 8; cover layer 324a or 324b). Eida (Figs. 1-4) discloses also discloses the display device further comprising: an encapsulation layer (cover layer 58) disposed on the protective layer (cover layer 16). 

Regarding claim 10, Cho in view of Eido discloses the display device with the fingerprint identification function of claim 9, Cho (e.g., Figs. 1, 4-6, and 8) discloses the display device further comprising: a cover glass (e.g., Figs. 4-5; cover glass 350) disposed on the encapsulation layer (e.g., Figs. 4-5; cover layer 340).

Regarding claim 11, Cho (e.g., Figs. 1, 5-6, and 8) discloses a manufacturing method of a display device with a fingerprint identification function ([0034], [0162], and [0184]; fingerprint sensor), comprising: 
disposing a substrate (e.g., Fig. 1; display substrate) on a fingerprint identification module ([0034], [0162], and [0184]; fingerprint sensor); 
disposing a plurality of anodes (e.g., Fig. 6; anodes 326) on the substrate (display substrate); 
disposing a plurality of light emitting elements (e.g., Fig. 6; light emitting elements 325) on the anodes (e.g., Fig. 6; anodes 326); 
disposing a plurality of cathodes (e.g., Fig. 6; cathodes 323) on the light emitting elements (e.g., Fig. 6; light emitting elements 325), wherein each of the cathodes has a pillar shape (e.g., Fig. 6; cathodes 323); and 
disposing a protective layer (e.g., Figs. 6 and 8; cover layer 324a or 324b; [0133]-[0135]) between two adjacent ones of the cathodes (cathodes 323).

Cho does not disclose wherein a refractive index of each of the cathodes is smaller than a refractive index of the protective layer. However, Eida (Figs. 1-4) discloses a display device similar to that disclosed by Cho, comprising a plurality of anodes, a plurality of light emitting elements, and a plurality of cathodes, wherein a refractive index of each of the cathodes is smaller than a refractive index of the protective layer (e.g., Fig. 1 and [0018]-[0019], [0068]; n1<n2, n1 is a refractive index of cathode 20, and n2 is a refractive index of encapsulation layer 16). wherein refracted light is generated after light emitted by each of the light emitting elements passes a side wall of a corresponding one of the cathodes and an interface between the corresponding one of the cathodes and the protective layer, and an angle between the refracted light and the interface is greater than an angle between the light emitted by each of the light emitting elements and the interface (Light is generated from the light emitting element 24 and passed through cathode 20 to encapsulation layer 16. When light passes through an interface or a boundary between two media (e.g., cathode 20 and encapsulation layer 16), it refracts, which is governed by Snell's law or law of refraction of light: n1sinθ1= n2sinθ2, of which θ1 and θ2 are the angles of incidence and refraction, and n1 and n2 are the refractive indices of the two media, respectively. Since n1<n2, then θ1>θ2, and θ2’>θ1’).

Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Eido to the OLED display device of Cho. As a result, refracted light is generated after light emitted by each of the light emitting elements passes a side wall of a corresponding one of the cathodes and an interface between the corresponding one of the cathodes and the protective layer, and an angle between the refracted light and the interface is greater than an angle between the light emitted by each of the light emitting elements and the interface. The combination/motivation would be to provide an encapsulation layer not only to protect OLED pixels but also to increase light transmission and output to improve the brightness of display images (Eido; [0076]).

5.	Claims 1-4, 6-8, and 12-14 are rejected under 35 U.S.C. 103 as unpatentable over Cho (US 20200409421 A1) in view of Eida (US 20030071567 A1) and further in view of Wang (US 20210280822 A1).
Regarding claim 1, Cho (e.g., Figs. 1, 5-6, and 8) discloses a display device with a fingerprint identification function ([0034], [0162], and [0184]; fingerprint sensor), comprising: 
a fingerprint identification module configured to sense a fingerprint ([0034], [0162], and [0184]; fingerprint sensor); 
a substrate (e.g., Fig. 1; display substrate) disposed on the fingerprint identification module ([0034], [0162], and [0184]; fingerprint sensor); 
a plurality of anodes disposed on the substrate (e.g., Fig. 6; anodes 326); 
a plurality of light emitting elements (e.g., Fig. 6; light emitting elements 325) disposed on the anodes (e.g., Fig. 6; anodes 326); 
a plurality of cathodes (e.g., Fig. 6; cathodes 323) disposed on the light emitting elements (e.g., Fig. 6; light emitting elements 325); and 
a protective layer (e.g., Figs. 6 and 8; cover layer 324a or 324b; [0133]-[0135]) disposed between two adjacent ones of the cathodes (cathodes 323) and covering the cathodes (cathodes 323), and an axis of each of the cathodes (e.g., Fig. 6; cathodes 323) coincides with an axis of a corresponding one of the light emitting elements (e.g., Fig. 6; light emitting elements 325). 

Cho does not disclose wherein a refractive index of each of the cathodes is smaller than a refractive index of the protective layer. However, Eida (Figs. 1-4) discloses a display device similar to that disclosed by Cho, comprising a plurality of anodes, a plurality of light emitting elements, and a plurality of cathodes, wherein a refractive index of each of the cathodes is smaller than a refractive index of the protective layer (e.g., Fig. 1 and [0018]-[0019], [0068]; n1<n2, n1 is a refractive index of cathode 20, and n2 is a refractive index of encapsulation layer 16). wherein refracted light is generated after light emitted by each of the light emitting elements passes a side wall of a corresponding one of the cathodes and an interface between the corresponding one of the cathodes and the protective layer, and an angle between the refracted light and the interface is greater than an angle between the light emitted by each of the light emitting elements and the interface (Light is generated from the light emitting element 24 and passed through cathode 20 to encapsulation layer 16. When light passes through an interface or a boundary between two media (e.g., cathode 20 and encapsulation layer 16), it refracts, which is governed by Snell's law or law of refraction of light: n1sinθ1= n2sinθ2, of which θ1 and θ2 are the angles of incidence and refraction, and n1 and n2 are the refractive indices of the two media, respectively. Since n1<n2, then θ1>θ2, and θ2’>θ1’).

Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Eido to the OLED display device of Cho. As a result, refracted light is generated after light emitted by each of the light emitting elements passes a side wall of a corresponding one of the cathodes and an interface between the corresponding one of the cathodes and the protective layer, and an angle between the refracted light and the interface is greater than an angle between the light emitted by each of the light emitting elements and the interface. The combination/motivation would be to provide an encapsulation layer not only to protect OLED pixels but also to increase light transmission and output to improve the brightness of display images (Eido; [0076]). Cho and Eido do not disclose wherein each of the cathodes has a cylinder shape. However, Wang (Figs. 1-4) discloses a display device similar to that disclosed by Cho and Eido, comprising a plurality of anodes, a plurality of light emitting elements, and a plurality of cathodes, wherein each of the cathodes has different shapes including a cylinder shape ([0070]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Wang to the OLED display device of Cho in view of Eido. It has been held that a change in a part shape of an invention in a way that does not modify the operation of the device is merely a design choice and involves only routine skill in the art (In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).

Regarding claim 2, Cho in view of Eido and further in view of Wang discloses the display device with the fingerprint identification function of claim 1. Cho (e.g., Fig. 6) discloses wherein a size of each of the cathodes (cathodes 323) is greater than a size of a corresponding one of the light emitting elements (light emitting elements 325). Wang (Figs. 1-4) discloses wherein a diameter of each of the cathodes is greater than a diameter of a corresponding one of the light emitting elements (Figs. 1-4 and [0070]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Wang to the OLED display device of Cho in view of Eido. It has been held that a change in a part size of an invention in a way that does not modify the operation of the device is merely a design choice and involves only routine skill in the art (In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)).

Regarding claim 3, Cho in view of Eido and further in view of Wang discloses the display device with the fingerprint identification function of claim 1. Cho (e.g., Figs. 1, 4-6, and 8) discloses the display device further comprising: an encapsulation layer (e.g., Figs. 4-5; cover layer 340) disposed on the protective layer (e.g., Figs. 5-6 and 8; cover layer 324a or 324b). Eida (Figs. 1-4) discloses also discloses the display device further comprising: an encapsulation layer (cover layer 58) disposed on the protective layer (cover layer 16). Wang (Figs. 1-4) also discloses the features as claimed.

Regarding claim 4, Cho in view of Eido and further in view of Wang discloses the display device with the fingerprint identification function of claim 1. Cho (e.g., Figs. 1, 4-6, and 8) discloses the display device further comprising: a cover glass (e.g., Figs. 4-5; cover glass 350) disposed on the encapsulation layer (e.g., Figs. 4-5; cover layer 340).

Regarding claim 6, Cho in view of Eido discloses the display device with the fingerprint identification function of claim 5, but does not disclose wherein the pillar shape is a cylinder shape. However, Wang (Figs. 1-4) discloses a display device similar to that disclosed by Cho and Eido, comprising a plurality of anodes, a plurality of light emitting elements, and a plurality of cathodes, wherein each of the cathodes has different shapes including a cylinder shape ([0070]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Wang to the OLED display device of Cho in view of Eido. It has been held that a change in a part shape of an invention in a way that does not modify the operation of the device is merely a design choice and involves only routine skill in the art (In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).

Regarding claim 7, Cho in view of Eido and further in view of Wang discloses the display device with the fingerprint identification function of claim 6, Cho (e.g., Figs. 1, 5-6, and 8) discloses wherein an axis of each of the cathodes (e.g., Fig. 6; cathodes 323) coincides with an axis of a corresponding one of the light emitting elements (e.g., Fig. 6; light emitting elements 325).

Regarding claim 8, Cho in view of Eido and further in view of Wang discloses the display device with the fingerprint identification function of claim 7, Cho (e.g., Fig. 6) discloses wherein a size of each of the cathodes (cathodes 323) is greater than a size of a corresponding one of the light emitting elements (light emitting elements 325). Wang (Figs. 1-4) discloses wherein a diameter of each of the cathodes is greater than a diameter of a corresponding one of the light emitting elements (Figs. 1-4 and [0070]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Wang to the OLED display device of Cho in view of Eido. It has been held that a change in a part size of an invention in a way that does not modify the operation of the device is merely a design choice and involves only routine skill in the art (In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)).

Regarding claim 12, Cho in view of Eido discloses the manufacturing method of the display device with the fingerprint identification function of claim 11, but does not disclose wherein the pillar shape is a cylinder shape. However, Wang (Figs. 1-4) discloses a display device similar to that disclosed by Cho and Eido, comprising a plurality of anodes, a plurality of light emitting elements, and a plurality of cathodes, wherein each of the cathodes has different shapes including a cylinder shape ([0070]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Wang to the OLED display device of Cho in view of Eido. It has been held that a change in a part shape of an invention in a way that does not modify the operation of the device is merely a design choice and involves only routine skill in the art (In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).

Regarding claim 13, Cho in view of Eido and further in view of Wang discloses the manufacturing method of the display device with the fingerprint identification function of claim 12, Cho (e.g., Figs. 1, 5-6, and 8) discloses wherein an axis of each of the cathodes (e.g., Fig. 6; cathodes 323) coincides with an axis of a corresponding one of the light emitting elements (e.g., Fig. 6; light emitting elements 325).

Regarding claim 14, Cho in view of Eido and further in view of Wang discloses the manufacturing method of the display device with the fingerprint identification function of claim 13, Cho (e.g., Fig. 6) discloses wherein a size of each of the cathodes (cathodes 323) is greater than a size of a corresponding one of the light emitting elements (light emitting elements 325). Wang (Figs. 1-4) discloses wherein a diameter of each of the cathodes is greater than a diameter of a corresponding one of the light emitting elements (Figs. 1-4 and [0070]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Wang to the OLED display device of Cho in view of Eido. It has been held that a change in a part size of an invention in a way that does not modify the operation of the device is merely a design choice and involves only routine skill in the art (In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)).

Response to Arguments
6.	Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive.
7.	Applicant has amended claims 1, 5, and 11. Applicant further argues that the cited references do not disclose the new limitations “wherein refracted light is generated after light emitted by each of the light emitting elements passes a side wall of a corresponding one of the cathodes and an interface between the corresponding one of the cathodes and the protective layer, and an angle between the refracted light and the interface is greater than an angle between the light emitted by each of the light emitting elements and the interface” of amended claim 1. 

The examiner respectfully disagrees with applicant’s arguments. Eida (Figs. 1-4) discloses a display device similar to that disclosed by Cho, comprising a anode 22, a light emitting element 24, a cathode 20, and an encapsulation layer 16. Cho (e.g., Fig. 1 and [0018]-[0019], [0068]) discloses the cathode 20 has a refractive index n1 and the encapsulation layer 16 a refractive index n2, and n1<n2. Light is generated from the light emitting element 24 and passed through cathode 20 to encapsulation layer 16. When light passes through an interface or a boundary between two media (e.g., cathode 20 and encapsulation layer 16), it refracts, which is governed by Snell's law or law of refraction of light: n1sinθ1= n2sinθ2, of which θ1 and θ2 are the angles of incidence and refraction, and n1 and n2 are the refractive indices of the two media, respectively. Since n1<n2, then θ1>θ2, and θ2’>θ1’. Therefore, Eido teaches the new limitations of claims 1, 5, and 11.

    PNG
    media_image1.png
    419
    1223
    media_image1.png
    Greyscale

Light transmission according to Eido’s Figs. 2-3
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691